MORROW, P. J.
Under an indictment charging the murder of Will Driskell, appellant was convicted, and his punishment fixed at death.
In another ease, tried in the same court, appellant was convicted of the murder of another person. The death penalty was assessed. On appeal, the judgment was affirmed. See Mitchell v. State, 252 S. W. 1117. Appellant was executed at Waco, Tex. on the 30th of July, 1923.
By reason of his death, the proper disposition of this appeal is its abatement. Such is. the order.